    Case: 1:18-cv-04670 Document #: 21 Filed: 11/02/18 Page 1 of 13 PageID #:106



                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

HP TUNERS, LLC,                                     )
                                                    ) CASE NO. 1:18-cv-04670
                      Plaintiff,                    )
                                                    ) HONORABLE JOHN ROBERT BLAKEY
         vs.                                        )
                                                    )
JOHN DOE, et al.                                    )
                                                    )
                      Defendants.                   )
                                                    )
                                                    )


                    PLAINTIFF HP TUNERS, LLC’S MOTION TO
               AUTHORIZE DISCLOSURE BY COMCAST CORPORATION

                                      INTRODUCTION

         Plaintiff HP TUNERS, LLC (“HPT”) brought this action to end misuse of HPT’s

copyrighted and proprietary intellectual property. HPT is a market leader in automobile tuning

software. HPT spends millions of dollars developing, testing, implementing and servicing

products that interface with automotive computers to facilitate tuning and other capabilities. HPT

takes the necessary licenses and permissions and requires the same of its customers.

         The unknown John Doe defendants in this action have illegally circumvented HPT’s

protections and violated HPT intellectual property rights by hacking or otherwise providing

unprotected versions of HPT products. The John Doe defendants have done so through email and

other aliases, and HPT has been unable to identify them without third-party discovery. Thus,

after filing its Complaint, HPT obtained an order from this Court to begin discovery to identify

the John Doe defendants. (Dkt. 12). Since then, HPT has issued subpoenas to various websites

and cable service providers related to the Internet Protocal (“IP”) addresses of the John Doe


                                                1
11685982 v1
    Case: 1:18-cv-04670 Document #: 21 Filed: 11/02/18 Page 2 of 13 PageID #:107



defendants. Specifically, HPT seeks documents and information that the cable service providers

maintain related to IP addresses as to the identity of the John Doe defendants.

         HPT now requests that the Court enter an order authorizing the disclosure by Comcast

Corporation (“Comcast”) of the information sought in HPT’s subpoena to Comcast. Good cause

exists for HPT to conduct this discovery from Comcast because the IP addresses administered by

Comcast are directly at issue in this case. There is also substantial risk that the data associated

with the IP addresses will be destroyed or deleted. Further, the John Doe defendants’ due

process rights will not be impacted as Comcast is required to provide its subscriber(s) with notice

of HPT’s subpoena, and its subscriber(s) will have an opportunity to object by filing a motion to

quash in this Court if they choose to do so. Accordingly, HPT requests that the Court issue an

order authorizing Comcast to disclose identifying information as requested in HPT’s subpoena.

                                 BACKGROUND AND FACTS

         HPT is a niche business that provides complete, cost effective automotive tuning and data

acquisition solutions for enthusiasts and professional shops. HPT’s business includes but is not

limited to computer hardware and software designed for use in custom and/or pre-programmed

engine and transmission tuning and calibration applications for automobiles, trucks and other

types of vehicles (the “HPT Business”).

         HPT has expended significant time, money and resources to develop the HPT Business.

HPT’s confidential and proprietary software, source code, license key generator and offerings

have been developed and extensively refined by HPT at a substantial cost and effort and

constitute confidential information and valuable trade secrets of HPT.

         As a core function of its business, HPT sells Interfaces which connect to the onboard

computer of a vehicle. HPT also sells “credits,” which are the license mechanism used by


                                                 2
11685982 v1
    Case: 1:18-cv-04670 Document #: 21 Filed: 11/02/18 Page 3 of 13 PageID #:108



customers to tune vehicles.      HPT distributes these credits via “application keys” that are

compatible with the HPT Interfaces. Only HPT is authorized to generate application keys for use

with HPT’s products. HPT’s innovation and confidential information are protected by a host of

United States’ laws.

         In this action, among other relief, HPT seeks relief as a result of the John Doe defendants'

misconduct relating to the generation of fraudulent application keys and the distribution of

“cracked” software that allows users to bypass all licensing checks and prompts, thus improperly

and illegally enabling use of HPT’s software without paying any licensing fees. The John Doe

defendants proceed anonymously through email and other aliases, requiring HPT to bring this

suit against the entities as John Does. HPT alleges, among other claims, violation of the Digital

Millennium Copyright Act (“DMCA”), Computer Fraud and Abuse Act (“CFAA”), and Defend

Trade Secret Act (“DTSA”). (Dkt. 5). The only way to determine the identity of the John Doe

defendants is through subpoenas to email and cable service providers or internet service

providers (ISPs).

         HPT served a Subpoena to Produce Documents, Information, or Objects to Comcast (the

“Comcast Subpoena”) in September. The Comcast Subpoena includes requests for documents

demonstrating the identity and personal information of the individual or entity affiliated with

four specific IP addresses. (A copy of the Comcast Subpoena is attached as Exhibit A.)

Comcast responded to the Comcast Subpoena in written correspondence stating it is prohibited

from disclosing the information sought in the Comcast Subpoena, pursuant to 47 U.S.C. § 551,

without a court order authorizing disclosure under the requirements of 47 U.S.C. § 551(c)(2)(B).

As a result, HPT moves the Court for such an order.




                                                  3
11685982 v1
    Case: 1:18-cv-04670 Document #: 21 Filed: 11/02/18 Page 4 of 13 PageID #:109



                                           ARGUMENT

         This Court granted HPT’s prior motion to initiate discovery prior to a Rule 26(f)

conference. (Dkt. 10, 12). HPT then commenced discovery as outlined in that motion. HPT now

seeks this Court’s order to authorize Comcast to produce the information HPT described in that

motion.        The John Doe defendants anonymously misappropriated HPT’s trade secrets and

proprietary information by hacking HPT’s software and/or hardware devices to generate, create,

use, or sell fraudulent application keys that were not purchased from HPT. HPT seeks this

Court’s assistance in holding those responsible accountable. To do so, HPT must identify the

John Doe defendants.

         Comcast cites to 47 U.S.C. § 551(c)(1), which states in pertinent part: “a cable operator

shall not disclose personally identifiable information concerning any subscriber without the prior

written or electronic consent of the subscriber.” However, a cable operator “may disclose such

information if the disclosure is . . . made pursuant to a court order authorizing such disclosure, if

the subscriber is notified of such order by the person to whom the order is directed.” 47 U.S.C. §

551(c)(2)(B). HPT seeks a court order authorizing this disclosure by Comcast.

         Courts have applied a “good faith” standard to determine whether to grant a motion to

authorize disclosure under 47 U.S.C. § 551(c)(2)(B). See Doe v. Cahill, 884 A.2d 451 (Del.

2005).        Disclosure is generally authorized upon a showing that: “(1) [the plaintiff] had a

legitimate, good faith basis upon which to bring the underlying claim; (2) that the identifying

information sought was directly and materially related to their claim; and (3) that the information

could not be obtained from any other source.” Indep. Newspapers, Inc. v. Brodie, 407 Md. 415,

444 (Md. 2009) (quoting Doe, 884 A.2d at 455). These factors weigh in favor of authorizing

Comcast to disclose the requested information.


                                                  4
11685982 v1
    Case: 1:18-cv-04670 Document #: 21 Filed: 11/02/18 Page 5 of 13 PageID #:110



         First, the entirety of the record demonstrates the good faith nature of HPT’s conduct and

request. In its Complaint, HPT sets forth detailed bases supporting each of its six claims that the

John Doe defendants have violated the law. (Dkt. 5). For example, HPT alleges that the John

Doe defendants violated the DMCA by circumventing HPT’s technological safeguards in

violation of 17 U.S.C. §1201. In Count II, HPT claims that the John Doe defendants removed

licensing restrictions from HPT’s software in violation of the CFAA, 18 U.S.C. §1030. HPT, in

fact, has reviewed the John Doe defendants’ conduct in detail and has been unsuccessful in its

effort to stop their illegal conduct. HPT thus has gone through substantial effort to investigate

these violations, hire counsel to assess these acts under the law, and bring forth proper and valid

claims against the John Doe defendants. The detailed allegations establish that HPT has a

“legitimate, good faith basis on which to bring [its] underlying claims.” Indep. Newspapers, 407

Md. at 444 (quoting Doe, 884 A.2d at 455).

         Second, HPT’s request is reasonable in that the document requests in the Comcast

Subpoena seek identifying information that is directly and materially related to its claims. HPT

does not seek full blown discovery or broad subject matter coverage in the Comcast Subpoena.

Rather, HPT seeks only the documents and information necessary to determine the identifying

information related to the four IP addresses. This discovery is necessary to these proceedings to

identify the John Doe defendants as individuals so they may present any defenses and address
this case on the merits.

         Third, HPT’s only way to determine the identity of the John Doe defendants is through

the discovery process via subpoenas such as the Comcast Subpoena. The John Doe defendants

have acted anonymously through email and other aliases such that HPT cannot independently

identify them. Therefore, HPT specifically has served subpoenas to Comcast and other third-

party email service providers or internet service providers for the sole purpose of identifying the

John Doe defendants. Without this responses to the Comcast Subpoena (and other subpoenas

issued in connection with this initial discovery), HPT will continue to be unable to identify the

Defendants and will not be able to prosecute its claims in this action.

                                                 5
11685982 v1
    Case: 1:18-cv-04670 Document #: 21 Filed: 11/02/18 Page 6 of 13 PageID #:111



         Accordingly, there is good cause for an order authorizing Comcast to disclose the

information sought in the Comcast Subpoena and such relief is in the interest of justice.
                                         CONCLUSION

         For these reasons, HPT respectfully requests that the Court grant this Motion to authorize

disclosure by Comcast. HPT requests that the Court permit Comcast to disclose the documents

and information requested in the Comcast Subpoena.

         HPT submits with this Motion a Proposed Order.



Dated this 2nd day of November, 2018              RESPECTFULLY SUBMITTED,
                                                  HP TUNERS, LLC

                                                  By: s/ Kal Shah
                                                     Kal K. Shah
                                                     Trevor J. Illes
                                                     BENESCH, FRIEDLANDER, COPLAN
                                                        & ARONOFF
                                                     333 West Wacker Drive, Suite 2900
                                                     Chicago, IL 60606
                                                     P: 312.212.4949
                                                     F: 312.767.9192
                                                     kshah@beneschlaw.com
                                                     tilles@beneschlaw.com




                                                 6
11685982 v1
    Case: 1:18-cv-04670 Document #: 21 Filed: 11/02/18 Page 7 of 13 PageID #:112



                                 CERTIFICATE OF SERVICE

         I hereby certify that on November 2, 2018, a copy of the foregoing Motion to Authorize

Disclosure by Comcast was filed electronically. Notice of this filing will be sent by operation of

the Court’s electronic filing system to all parties indicated on the electronic filing receipt. Parties

may access this filing through the Court’s system. I also hereby certify that a copy of the

foregoing Motion was sent by fax and ordinary mail to:



         Comcast Legal Response Center
         650 Centerton Road
         Moorestown, NJ 08057
         Fax: 866-947-5587


                                               s/ Kal Shah
                                               Kal K. Shah
                                               Attorney for Plaintiff HP Tuners, LLC




                                                  7
11685982 v1
Case: 1:18-cv-04670 Document #: 21 Filed: 11/02/18 Page 8 of 13 PageID #:113




               Exhibit “A”
               Case: 1:18-cv-04670 Document #: 21 Filed: 11/02/18 Page 9 of 13 PageID #:114
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Northern District
                                                       __________ District of
                                                                           of Illinois
                                                                               __________
                         HP Tuners, LLC
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 1:18-cv-04670
                                                                              )
                        John Doe, et al.,                                     )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:               Comcast Corporation, Attn: Custodian of Records, Legal Response Center (Fax: 866-947-5587)
                                           650 Centerton Road, Moorestown, NJ 08057
                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Exhibit A attached. The documents requested may be produced in electronic format to Kal K. Shah,
           kshah@beneschlaw.com


  Place: Benesch, Friedlander, Coplan & Aronoff LLP                                     Date and Time:
           333 W. Wacker Drive, Suite 1900                                                                  10/24/2018 10:00 am
           Chicago, IL 60606

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        09/18/2018

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                       s/Kal K. Shah
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)      Plaintiff
HP Tuners, LLC                                                          , who issues or requests this subpoena, are:
Kal K. Shah, kshah@beneschlaw.com,312-212-4949,Benesch,Friedlander,333 W.Wacker Dr.Ste1900,Chicago,IL60606

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                Case: 1:18-cv-04670 Document #: 21 Filed: 11/02/18 Page 10 of 13 PageID #:115
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 1:18-cv-04670

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
              Case: 1:18-cv-04670 Document #: 21 Filed: 11/02/18 Page 11 of 13 PageID #:116
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
     Case: 1:18-cv-04670 Document #: 21 Filed: 11/02/18 Page 12 of 13 PageID #:117



                                           EXHIBIT A

                                   Documents to be Produced

1.      All documents involving the IP address 24.18.175.191 (“IP 24.18.175.191”) that refer,

relate, or pertain to the following as of the access time 06/08/2018 at 04:24:

        a.     the identity of the IP 24.18.175.191;
        b.     the address of the IP 24.18.175.191;
        c.     the email address of the IP 24.18.175.191;
        d.     the login details of the IP 24.18.175.191;
        e.     the billing information of the IP 24.18.175.191;
        f.     the opening of any or all of the IP 24.18.175.191 Comcast account(s).


2.      All documents demonstrating the identity and corresponding personal information of the

individual or entity affiliated with IP 24.18.175.191.



3.      All documents involving the IP address 50.77.202.165 (“IP 50.77.202.165”) that refer,

relate, or pertain to the following as of the access time 06/11/2018 at 17:45:

        a.     the identity of the IP 50.77.202.165;
        b.     the address of the IP 50.77.202.165;
        c.     the email address of the IP 50.77.202.165;
        d.     the login details of the IP 50.77.202.165;
        e.     the billing information of the IP 50.77.202.165;
        f.     the opening of any or all of the IP 50.77.202.165 Comcast account(s).


4.      All documents demonstrating the identity and corresponding personal information of the

individual or entity affiliated with IP 50.77.202.165.



5.      All documents involving the IP address 73.43.86.63 (“IP 73.43.86.63”) that refer, relate,

or pertain to the following as of the access time 05/24/2018 at 18:47:

        a.     the identity of the IP 73.43.86.63;
        b.     the address of the IP 73.43.86.63;
        c.     the email address of the IP 73.43.86.63;


11363081 v1
     Case: 1:18-cv-04670 Document #: 21 Filed: 11/02/18 Page 13 of 13 PageID #:118



        d.     the login details of the IP 73.43.86.63;
        e.     the billing information of the IP 73.43.86.63;
        f.     the opening of any or all of the IP 73.43.86.63 Comcast account(s).


6.      All documents demonstrating the identity and corresponding personal information of the

individual or entity affiliated with IP 73.43.86.63.



7.      All documents involving the IP address 68.49.45.186 (“IP 68.49.45.186”) that refer,

relate, or pertain to the following as of the access time 12/31/2017 at 20:40:

        a.     the identity of the IP 68.49.45.186;
        b.     the address of the IP 68.49.45.186;
        c.     the email address of the IP 68.49.45.186;
        d.     the login details of the IP 68.49.45.186;
        e.     the billing information of the IP 68.49.45.186;
        f.     the opening of any or all of the IP 68.49.45.186 Comcast account(s).


8.      All documents demonstrating the identity and corresponding personal information of the

individual or entity affiliated with IP 68.49.45.186.




11363081 v1
